Citation Nr: 0618853	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative joint disease.  

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to in-service exposure to herbicides.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 2002 
rating decision by a Department of Veterans Affairs 
(hereinafter VA) Regional Office (hereinafter RO).  A May 
2004 Board decision determined that new and material evidence 
had been received to reopen the claim for service connection 
for a low back disability.  The Board also prepared a remand 
at that time requesting additional development and 
adjudication with respect to the reopened claim for service 
connection for a low back disability and the claim for 
service connection for diabetes.  The RO has completed this 
requested development and adjudication, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The presumption of soundness has not been rebutted and 
degenerative joint disease of the lumbar spine is related to 
his period of service.  

2.  The veteran did not serve in the Republic of Vietnam, and 
is not shown to have been exposed to a herbicide agent during 
service. 

3.  There is no competent evidence linking diabetes mellitus 
to service. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine had its 
onset in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1153, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).



2.  Diabetes mellitus was neither incurred in nor aggravated 
by active duty military service, it may not be presumed to 
have been incurred during such service, and is not due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by multiple letters, most recently in 
May 2004.  The originating agency specifically informed the 
veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, essentially requested him 
to submit any evidence in his possession that pertained to 
his claim, and asked that he submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on his behalf.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

To the extent that the Board is granting service connection 
for degenerative joint disease of the lumbar spine, the 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  In 
light of the Board's denial of the appellant's claim for 
service connection for diabetes, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App, 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue of 
entitlement to service connection for diabetes mellitus.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).   

  
II.  Legal Criteria/Analysis

A.  General Service Connection Criteria
 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis and diabetes, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

B.  Back Disability 

Every veteran is taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and was not aggravated in service.  
38 U.S.C.A. § 1111 (West 1991).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The language of 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), identified an apparent 
conflict between the statute and regulation, and the VA 
General Counsel (GC) issued a precedential opinion, 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding subsection 
3.304 (b) to be invalid insofar as it required a claimant to 
show an increase in severity of claimed disorder before VA's 
duty under the second prong of the rebuttal standard applies.  
In conformity with the Court's analysis and the GC opinion, 
the Board cites 38 C.F.R. § 3.304 (b) herein only for the 
provisions of the regulation that have not been invalidated.  

The plain language of 38 U.S.C.A. § 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  VAOPGCPREC No. 3-2003 (July 16, 
2003).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

With the legal criteria set forth above in mind, the relevant 
facts pertaining to the claim for service connection for a 
back disability will be summarized.  The medical history 
compiled upon enlistment in March 1968 did not refer to a 
back disability, and a medical examination conducted at that 
time did not reveal a back disability.  The service medical 
records reflect treatment for what was diagnosed as back 
strain on several occasions throughout the veteran's service, 
to include in May 1969 after the veteran kicked open a gait.  
A June 1969 service medical record indicated the veteran was 
suffering from a paraspinous spasm in addition to the back 
pain.  Treatment included deep heat and massage therapy.  In 
September 1969, the veteran reported having recurrent low 
back pain since a motorcycle accident in July of that year.  
At that time, the veteran also reported having experienced 
back pain six years prior to this treatment after an accident 
during gym class which resulted in his feeling something 
"pop" in his back.  

The service medical records reflect occasional periods of 
limited duty due to the veteran's back pain, and a November 
1969 service medical record refers to the veteran being 
discharged from the hospital for treatment of back pain, but 
with the veteran still complaining about back pain after his 
discharge from the hospital.  A service medical record dated 
in February 1970 reflects the veteran continuing to complain 
about back pain that radiated to the left buttocks, and the 
straight leg raising testing conducted at that time was 
positive at 70 degrees for pain in the left buttocks.  The 
impression at that time was chronic mild lumbosacral strain 
with possible neurological involvement, with the examiner 
noting that the evidence was "entirely subjective."  Three 
X-rays of the lumbar spine were negative, with the exception 
of a slight absence of the normal lordotic curve shown in 
January 1969.  The separation examination conducted in 
February 1971 included a negative evaluation of the spine, 
and it was indicated that for the period of time since the 
November 1969 hospitalization for a strain of the 
paravertebral muscles, there were no complications aside from 
"occasional recurrence of discomfort."  The medical history 
compiled at separation made reference to the pre-service 
history of a paravertebral muscle strain sustained during gym 
class as reported by the veteran, and to the in-service 
November 1969 hospitalization for treatment of a strain of 
the paravertebral muscles.  

The pertinent post-service evidence includes reports from a 
VA examination conducted in May 1971 shortly after separation 
from service.  X-rays at that time demonstrated minimal 
lipping at L2, L1 and D12, and the diagnosis following the 
examination was minimal degenerative arthritic disease of the 
lumbar spine.  X-rays conducted at a private facility in 
August 1974 revealed degenerative disc disease at  L1-L2 and 
L2-L.  In November 1974, a private physician reported that to 
his knowledge, the veteran showed no evidence of a back 
injury prior to the time of his military service.  
Thereafter, the evidence includes medical reports that 
reflect treatment for disc herniation and other chronic 
pathology in the back beginning in 1983. 

With regard to the claimed relationship between service and 
the veteran's back pathology demonstrated thereafter, the 
record includes multiple opinions from physicians, both VA 
and private, asserting that there is such an etiologic 
relationship.  These opinions include one rendered in October 
2000 by a private physician who asserted that he has treated 
the veteran for chronic low back pain, and that it was "as 
likely as not that the [veteran's] chronic condition is 
related to his injury while in the military service."  This 
same physician, after specifically noting that he had 
reviewed the veteran's military records, rendered the same 
opinion in October 2002.  In addition, a VA physician, who 
also specifically noted that he had reviewed the claims file, 
stated after examining the veteran in June 2004 that it was 
"more likely than not that his current [back] condition is 
indeed related to this military service."  

The VA physician who rendered the above opinion was asked to 
clarify this opinion by the RO in light of the fact that the 
veteran had reported a pre-service back injury that occurred 
sometime in 1962, and that the VA physician had incorrectly 
assumed that the veteran's description of this injury at the 
June 2004 VA examination was of an in-service injury.  The 
requested clarification was provided in June 2005, with the 
examiner, while acknowledging the history of a back injury 
prior to service, stating that based on the in-service 
evidence of treatment for a back disability, "there was some 
aggravation of the original injury occurring in 1962 while he 
was serving in the military service, that is to say that his 
military service quite likely aggravated this underlying 
condition which had its original origin in 1962 prior to 
entry of the military service."   

Appling the pertinent legal criteria to the facts summarized 
above, the Board notes that the RO correctly noted in its 
July 2005 Supplemental Statement of the Case that the 
myelogram discussed by the VA examiner while rendering the 
June 2005 clarifying opinion was not conducted, as stated by 
the examiner, during service, but instead was conducted many 
years after service.  However, this fact does not 
significantly reduce the probative value of this opinion, as 
there is otherwise abundant evidence of treatment for a back 
disability during service to reasonably conclude, as this VA 
examiner did, that his back problems were aggravated by 
service.  Given this evidence, the Board cannot conclude that 
there is clear and unmistakable evidence that establishes 
that a pre-service back disability was not aggravated by 
service.  It follows that the presumption of soundness at 
service entry has not been rebutted.  See Cotant, supra; 
VAOPGCPREC No. 3-2003 (July 16, 2003).  The service medical 
records clearly reflect treatment for back problems that the 
VA examiner has identified as a chronic process.  Moreover 
degenerative joint disease of the lumbar spine was identified 
within the first post service year.  As such, service 
connection for degenerative joint disease of the lumbar spine 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

C.  Diabetes

Service connection may be granted on a presumptive basis for 
Type 2 diabetes mellitus manifested to a compensable degree 
at any time after service in a veteran who had active 
military, naval, or air service during the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the 
Republic of Vietnam, including the waters offshore and other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2003).

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976, among other 
things, added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001), 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that nation) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961, and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  Id.  
Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term, "service in Vietnam" does 
not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board's adjudication below will 
include consideration of whether service connection may be 
awarded for diabetes on a direct incurrence basis.

Summarizing briefly the pertinent facts with the above legal 
provisions in mind, the service medical records do not 
reflect any evidence of diabetes, and there is no evidence of 
diabetes within one year after separation from service.  VA 
clinical records reflect a diagnosis of diabetes of mellitus, 
which was apparently first diagnosed in 1999.  The veteran 
asserts that his diabetes developed as a result of exposure 
to Agent Orange during his active service in Thailand.  The 
veteran's service in Thailand is documented, but the service 
personnel records do not reflect any service in the Republic 
of Vietnam.  

With regard to the issue of whether Agent Orange was used in 
Thailand, the Department of Defense has indicated to the VA 
Chief Officer for Public Health and Environmental Hazards 
that there was some limited spraying of the herbicide Agent 
Orange in Thailand, but this occurred in 1964 and 1965, 
several years before the veteran's service in Thailand.  The 
documents submitted by the veteran discussing the history of 
the use of Agent Orange in Thailand also indicated that such 
use occurred in 1964 and 1965.  

Applying the pertinent legal criteria to the facts summarized 
above, the evidence of record shows that the veteran had no 
actual duty in, or that he visited the Republic of Vietnam, 
at any time during his military service.  Thus, while the 
veteran has been diagnosed with a disease listed at 38 C.F.R. 
§ 3.309(e) (diabetes mellitus), he does not have the 
requisite type of service in the Republic of Vietnam as 
defined by 38 C.F.R. §§ 3.313(a) and 3.307(a)(6)(iii), and 
the presumption of exposure to a herbicide agent under 38 
C.F.R. § 3.307 does not apply herein.  Therefore, the 
presumption provisions of this regulation are not applicable. 
With regard to the assertions claiming alleged exposure to 
Agent Orange during service in Thailand, given the regulatory 
criteria and precedent opinions from the VA Office of General 
Counsel cited above, and the lack of any objective evidence 
that the veteran was present at a location or time in 
Thailand where Agent Orange was used, his assertions as to 
such exposure, absent any specific corroborating objective 
evidence, are insufficient to trigger application of the 
presumption provisions at 38 U.S.C.A. § 1116 and  8 C.F.R. § 
3.307(a)(6), cited above.  

Turning to whether entitlement to service connection for 
diabetes is warranted on the basis of direct incurrence, a 
thorough review of the veteran's claims file reveals no 
medical evidence linking his diabetes mellitus, apparently 
first diagnosed in 1999, to symptomatology or pathology 
present during military service so many years earlier.  
Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current diabetes mellitus is related to in-service 
pathology or symptomatology.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his diabetes.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu, 2 Vet. App. at 492, 494-5 
(1992). 

In short, the Board finds the positive evidence, which is 
limited to the unsupported contentions and sworn testimony of 
the veteran, to be outweighed by the more objective negative 
evidence, to include the silent service medical records, the 
fact that the veteran did not serve in Vietnam, and the lack 
of any competent medical evidence linking diabetes to 
service.  Thus, the claim for service connection must be 
denied. 


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is granted. 

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange, is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


